                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 10-cr-00560-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER RE JANUARY 2, 2020 LETTER
                                   9             v.
                                                                                            Re: Dkt. No. 109
                                  10     WILLIAMS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Lance Williams has sent a letter asking the Court to order the Bureau of Prisons “to calculate

                                  14   my sentence with a start date of my arrest 4/26/10.” Dkt. No. 109. It appears that Mr. Williams

                                  15   wants to challenge the execution of his sentence. This Court cannot provide the requested relief in

                                  16   this action. A federal prisoner who wishes to challenge the execution of his sentence by the Bureau

                                  17   of Prisons may file a petition for writ of habeas corpus under 28 U.S.C. § 2241. The petition must

                                  18   be filed in the district of confinement. The Eastern District of California would be the proper venue
                                  19   in which to file a § 2241 petition for Mr. Williams, who is confined in a prison in Lassen County,

                                  20   California.

                                  21          The clerk will send to Mr. Williams a copy of the form habeas petition for an action under

                                  22   28 U.S.C. § 2241.

                                  23

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: January 27, 2020                         ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
